Citation Nr: 1510409	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  13-08 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel
INTRODUCTION

The Veteran had active service from January 1979 to September 1984.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Fort Harrison, Montana Department of Veterans Affairs Regional Office (RO).  In July 2014, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the record.


REMAND

The Board finds that additional development is needed before the Veteran's claims on appeal are decided.

With regard to the claim of entitlement to service connection for bilateral knee disabilities, at the July 2014 Board hearing, the Veteran reported that he lost two jobs as a result of his bilateral knee disabilities.  He reported that he worked at nursing homes in Great Falls, Montana and Ennis, Montana and that both facilities documented his history of knee problems.  Additionally, his supervisor in Ennis requested that he see a doctor to make sure he could perform his job safely and that sometime in 2012 he visited the VA medical facility in Bozeman, Montana.  Currently, the only records pertaining to the Veteran's knees are from the Bozeman, Montana VA medical facility dated in 2013, and a November 2013 VA examination report.  The Board finds that prior to a final decision being made in this matter, efforts should be made to obtain any available documentation from the Veteran's prior nursing home jobs relating to bilateral knee disabilities and any additional VA medical records.

Additionally, the Veteran has claimed that he was diagnosed with diabetes mellitus in 1991 and received private treatment until sometime in 2010 or 2011, when he transferred his care to VA.  The Board notes that there are no private treatment records currently of record pertaining to diabetes and efforts should be made to obtain those records, if available.  Further, as the only VA treatment records associated with the file are dated in 2013, efforts should be made to obtain any outstanding VA treatment records pertaining to diabetes mellitus.

In addition, the Board finds that examinations to determine the etiology of the claimed disabilities would also be useful in adjudicating the claims.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain all outstanding VA treatment records that are not already associated with the claims file, to specifically include records from any Montana VA facilities from 2011 to the present.

2.  Request that the Veteran identify and provide releases so that any outstanding private treatment records can be obtained, to specifically include records from nursing homes where the Veteran worked in Great Falls, Montana and Ennis, Montana; and private treatment records for diabetes from 1991 to 2011.

3.  Schedule the Veteran for a VA examination with a medical doctor to determine the etiology of any diabetes.  The examiner must review the claims file and should note that review in the report.  After interviewing and examining the Veteran and reviewing the medical record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current diabetes mellitus was incurred in, aggravated during, or is otherwise related to service.

4.  Schedule the Veteran for a VA examination with a medical doctor to determine the etiology of any bilateral knee disability.  The examiner must review the claims file and should note that review in the report.  After interviewing and examining the Veteran and reviewing the medical record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current left or right knee disabilities was incurred in, aggravated during, or is otherwise related to service.

5.  Then, readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

